Supreme Court of Florida
                               ____________

                              No. SC21-1189
                               ____________

     IN RE: AMENDMENT TO FLORIDA RULE OF CRIMINAL
                   PROCEDURE 3.691.

                              May 19, 2022

PER CURIAM.

     This matter is before the Court for consideration of a proposed

amendment to Florida Rule of Criminal Procedure 3.691. See Fla.

R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Criminal Procedure Rules Committee

(Committee) filed a report proposing an amendment to Florida Rule

of Criminal Procedure 3.691 (Post-Trial Release). The Board of

Governors of The Florida Bar unanimously approved the

Committee’s proposal. The Committee and the Court published the

proposal for comment in The Florida Bar News, but no comments

were received.
     Having considered the Committee’s report, the Court hereby

adopts the amendment as proposed by the Committee. In

subdivision (a) (When Authorized) of rule 3.691, the phrase

“adjudicated guilty of” is replaced by the phrase “sentenced for.”

This amendment clarifies that post-trial release is available to

defendants who otherwise qualify for release where the adjudication

was withheld.

     Accordingly, we amend the Florida Rules of Criminal

Procedure as reflected in the appendix to this opinion. New

language is indicated by underscoring; deletions are indicated by

struck-through type. The amendments shall become effective

July 1, 2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Rules of Criminal Procedure

Alan S. Apte, Chair, Criminal Procedure Rules Committee, Orlando,
Florida, Joshua E. Doyle, Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner


                                 -2-
                               APPENDIX

RULE 3.691.      POST-TRIAL RELEASE

      (a) When Authorized. A defendant who has been
adjudicated guilty ofsentenced for the commission of any non-
capital offense for which bail is not prohibited under section
903.133, Florida Statutes, may be released, pending review of the
conviction, at the discretion of either the trial or appellate court,
applying the principles enunciated in Younghans v. State, 90 So. 2d
308 (Fla. 1956). No defendant may be admitted to bail on appeal
from a conviction of a felony unless the defendant establishes that
the appeal is taken in good faith, on grounds fairly debatable, and
not frivolous. However, in no case shall bail be granted if the
defendant has previously been convicted of a felony, the
commission of which occurred prior to the commission of the
subsequent felony, and the defendant’s civil rights have not been
restored or if other felony charges are pending against the
defendant and probable cause has been found that the defendant
has committed the felony or felonies at the time the request for bail
is made.

     (b) – (e)   [No change]

                         Committee Notes

                               [No change]




                                  -3-